UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6604


ROGER EARL COLEY,

                    Plaintiff - Appellant,

             v.

ERIC A. HOOKS; SGT. MR. LEWIS; OFFICER LOCKLEAR; MS. ALMOND,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Joe L. Webster, Magistrate Judge. (1:18-cv-00361-TDS-JLW)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger Earl Coley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger Earl Coley seeks to appeal the magistrate judge’s order and

recommendation to deny in forma pauperis status and dismiss Coley’s action without

prejudice. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Coley seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. ∗ See 28 U.S.C. § 636(b)(1) (2012); Woods v. Dahlberg, 894 F.2d 187,

187 (6th Cir. 1990) (per curiam); Colo. Bldg. & Constr. Trades Council v. B.B. Andersen

Constr. Co., 879 F.2d 809, 811 (10th Cir. 1989). Accordingly, we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




       ∗
         Although the district court dismissed the action without prejudice before we
considered this appeal, the doctrine of cumulative finality does not cure the jurisdictional
defect. Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 479 (4th Cir. 2015)
(recognizing that doctrine of cumulative finality applies only where order appealed could
have been certified under Fed. R. Civ. P. 54(b)); see In re Bryson, 406 F.3d 284, 288 (4th
Cir. 2005) (noting that “a premature notice of appeal from a clearly interlocutory
decision” cannot be saved under doctrine of cumulative finality (internal quotation marks
omitted)).


                                             2